Per Curiam,
These cases were tried together and the question involved is the same in each. The bills were for. injunctions to restrain the defendant from selling stocks and to require the delivery of them to the plaintiffs and for an accounting. In each bill it was alleged that the plaintiff therein and others were makers of notes for a large amount at thirty and sixty days and that the defendant agreed in consideration of the transfer to it of certain shares of stock to extend the time of payment of the notes and to accept in place thereof demand notes which were to be paid in installments at times and in amounts agreed upon. That after receiving transfers of the stocks in consideration of this agreement it violated it and demanded and enforced the payment of the debt.
The learned trial judge found that the only agreement made by the defendant was for an extension of time for sixty days, the consideration for which was the transfer of the stocks in question and that this agreement was fully complied with and the loan was carried for a year and a half. This finding is conclusive against the plaintiffs, unless clearly shown to be wrong. We find no reason to doubt its correctness.
The decrees appealed from are affirmed at the cost of the appellants.